Citation Nr: 0124927	
Decision Date: 10/18/01    Archive Date: 10/23/01

DOCKET NO.  93-21 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
service-connected irritable bowel syndrome, reflux 
esophagitis and lysis of adhesions, from the initial grant of 
service connection.  

2.  Entitlement to a rating in excess of 10 percent for 
service-connected status post laparotomy with left salpingo-
oophorectomy and appendectomy, pelvic inflammatory disease 
(PID), endometriosis, chronic herpes simplex II genital 
infection and right ovarian cystectomy, from the initial 
grant of service connection.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Veteran and her mother


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from April 1986 to July 1990.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an April 1991 decision by the 
RO which granted service connection for status post 
laparotomy with left salpingo-oophorectomy and appendectomy, 
pelvic inflammatory disease (PID), endometriosis, chronic 
herpes simplex II genital infection, rated 10 percent 
disabling, and irritable bowel syndrome (IBS), reflux 
esophagitis and lysis of adhesions, rated at a noncompensable 
level; each rating was made effective from July 7, 1990, the 
day following the veteran's discharge from service.  In 
November 1991, the RO assigned 100 percent evaluations for 
each disability for convalescence following surgery under the 
provisions of 38 C.F.R. § 4.30, effective from August 12, 
1990, and reinstated the 10 percent rating for gynecological 
disorder from October 1, 1990.  The RO assigned a 10 percent 
rating for the gastrointestinal disorder, effective from July 
7, 1990, and a 20 percent rating from October 1, 1990.  

By rating action in November 1992, the RO assigned 100 
percent evaluations for each disability for convalescence 
under § 4.30, effective from August 12, 1991, and reinstated 
the 10 percent rating for the gynecological disorder, 
effective from January 1, 1992.  The RO amended the rating 
for the gastrointestinal disorder to reflect a 30 percent 
evaluation from July 7, 1990 and, following convalescence, 
from January 1, 1992.  

A personal hearing at the RO was held in June 1992.  The 
Board remanded the appeal to the RO for additional 
development in August 1995.  


FINDINGS OF FACT

1.  The veteran, without demonstrating good cause, did not 
report for VA examinations scheduled in April and October 
1998, January 1999, and twice in November 2000 in conjunction 
with her claim for increased ratings for the two disabilities 
at issue on appeal.  

2.  The medical evidence of record since service connection 
was granted for the veteran's gastrointestinal disorder shows 
that the veteran symptoms are manifested primarily by 
subjective complaints of chronic pain and constipation.  

3.  The medical evidence of record since service connection 
was granted for the veteran's gynecological disorder shows 
absence of the left ovary and subjective complaints of pelvic 
pain.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
service-connected irritable bowel syndrome, reflux 
esophagitis, and lysis of adhesions are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991), Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001); 66 Fed. Reg. 45,620 (August 29, 2001) (to 
be codified at sections including 38 C.F.R. §§ 3.102, 3.159 
and 3.326), 38 C.F.R. §§ 4.3, 4.7, 4.112, 4.114, Part 4, 
including Diagnostic Codes 7319-7301, 7346 (2001).  

2.  The criteria for a rating in excess of 10 percent for 
service-connected status post laparotomy with left salpingo-
oophorectomy and appendectomy, pelvic inflammatory disease 
(PID), endometriosis, chronic herpes simplex II genital 
infection and right ovarian cystectomy are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991), Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001); 66 Fed. Reg. 45,620 
(August 29, 2001) (to be codified at sections including 38 
C.F.R. §§ 3.102, 3.159 and 3.326), 38 C.F.R. §§ 4.3, 4.7, 
4.116, Part 4, including Diagnostic Codes 7614, 7615, 7619 
(as in effect prior to and from May 22, 1995) and Diagnostic 
Code 7629 (as in effect from May 22, 1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records show that the veteran underwent 
laparotomy and left salpingo-oophorectomy and appendectomy 
for left tubal ovarian abscess and endometrioma in June 1988.  
A diagnosis of reflux esophagitis was noted in July 1989.  In 
December 1989, the veteran underwent laparotomy with lysis of 
adhesions, and tubal repair; endometriosis was also noted at 
that time.  In March 1990 a Medical Evaluation Board report 
noted evaluation by gynecology found no significant 
gynecological pathology at that time other than the veteran's 
known chronic disease.  It was thought that the veteran's 
chronic abdominal pain was distinct from her endometriosis 
which was moderately controlled with intramuscular Depo 
Provera.  A gastroenterologist concluded that the veteran's 
symptoms were more compatible with irritable bowel syndrome 
and adhesions, secondary to surgery and pelvic inflammatory 
disease (PID).  Endoscopic evaluation of the veteran's 
esophagus and stomach revealed no abnormalities.  The final 
diagnosis included PID complicated by left tubal ovarian 
abscess, status post laparotomy with left salpingo-
oophorectomy, endometriosis, intra-abdominal adhesions 
secondary to PID and prior surgery, irritable bowel syndrome, 
chronic herpes simplex II, and reflux esophagitis.  

On a general VA examination in September 1990, the veteran 
complained of chronic abdominal pain, constant constipation 
and bowel trouble, severe cramps during menstruation, and 
digestive problems.  The veteran reported that most of the 
time, her abdominal pain occurred during menses.  On 
examination, the veteran was 5 foot 73/4 inches tall and her 
current and maximum weight for the past year was 1631/2 pounds.  
There was no lymphadenopathy.  There was a midline abdominal 
scar.  The veteran's cervix and vagina were clear.  There 
were no masses or adnexal tenderness, and no herpetic ulcers.  
A rectal examination was negative.  The impression was 
endometriosis, history of genital herpes (inactive).  The 
report indicated that the veteran failed to report to GI 
Services for additional examination of her service-connected 
gastrointestinal disorder.  

By rating action in April 1991, service connection was 
established for status post laparotomy with left salpingo-
oophorectomy and appendectomy, PID, endometriosis, chronic 
herpes simplex II genital infection, rated 10 percent 
disabling, and IBS, reflux esophagitis and lysis of 
adhesions, rated noncompensably disabling, each effective 
from July 7, 1990, the day following the veteran's discharge 
from service.  Entitled to special monthly compensation under 
the provisions of 38 C.F.R. § 3.350(a) for loss of use of a 
creative organ was also established, effective from July 7, 
1990.  

Copies of private medical records received in October 1991 
show that the veteran was admitted to a private medical 
facility in June 1991 for acute and chronic pelvic 
inflammatory disease.  Pelvic ultrasound in June 1991 showed 
the veteran's uterus was of normal size and echogenicity.  
There was a cystic mass in the right adnexal area and an 
ovarian cyst with septation.  Endometriosis was also 
considered as a differential diagnosis.  There was no 
pathology in the left adnexal area.  

In August 1991, the veteran underwent abdominal laparotomy 
and lysis of severe pelvic and small bowel adhesions, and 
resection of the right cystic ovary.  The surgical report 
noted complete and total adherence of the small bowel to the 
anterior abdominal wall.  There was marked adherence of the 
left tube and ovary to the sigmoid colon.  The uterus was 
grossly normal.  The cystic ovary was drained and all 
adhesions were separated.  The veteran tolerated the 
procedure well and left the operating room in good condition.  
The post-operative diagnosis included extensive lysis of 
adhesions secondary to previous surgery and gynecologic 
problems.  

A copy of a GI series at a private medical facility in August 
1991 revealed normal esophagus, stomach, and duodenal bulb 
with some dilation of the duodenal sweep probably due to 
superior mesenteric artery impression.  Small bowel studies 
showed mildly dilated duodenum most probably due to pressure 
from the superior mesenteric artery, occasionally seen in 
patients with a slender habitus.  There was no evidence of 
any small bowel obstruction or any delay in transit time in 
the small bowel.  

By rating action in November 1991, the RO assigned a 
temporary total rating for convalescence under the provisions 
of 38 C.F.R. § 4.30 from August 12, 1991, with resumption of 
the 10 percent evaluation from October 1, 1991.  The RO also 
assigned a 10 percent evaluation for the veteran's service-
connected irritable bowel syndrome, reflux esophagitis, lysis 
of adhesions, effective from July 7, 1990.  

At a personal hearing at the RO in June 1992, the veteran 
testified that she was being treated for endometriosis by a 
private physician and was taking Daypro and Tylenol 3 for 
pain.  The veteran reported that she was employed as a 
corrections officer for the State of New Jersey, but that she 
was not currently working because of chronic abdominal pain.  
The veteran reported that she was scheduled to return to work 
on July 1st.  The veteran testified that she was not taking 
any medication for anemia.  Regarding her gastrointestinal 
problems, the veteran reported that she had no diarrhea, but 
had problems with constipation.  (T p.14).  The veteran also 
stated that she got little or no relief from the surgery in 
August 1991, and that she has had chronic abdominal pain for 
the past several years.  

When examined by VA in August 1992, the examiner indicated 
the veteran's claims file was not available for review.  On 
examination, the veteran weighed 150 pounds.  The examiner 
noted that the veteran was taking medication for GERD.  The 
veteran reported problems with heartburn and constipation.  
The examiner noted that the veteran's constipation was a 
feature of functional bowel disorder.  The diagnoses included 
reflux esophagitis, irritable bowel disorder, and adhesions 
post abdominal surgery and lysis of adhesions.  

A VA gynecology evaluation report in August 1992 was 
handwritten and, for the most part, was illegible.  The 
report noted very few clinical findings, the only one which 
could be deciphered was "no adhesions felt."  The diagnoses 
included chronic PID and pelvic endometriosis, by history.  

The October 1992 hearing officer's decision to assign a 30 
percent evaluation for the veteran's service-connected 
irritable bowel syndrome, reflux esophagitis, lysis of 
adhesions, effective from July 7, 1990 was implemented by 
rating action in November 1992.  

In August 1995, the Board remanded the appeal to the RO for 
additional development, to include comprehensive VA 
gynecological and gastroenterological examinations.  The 
veteran was also instructed to provide the names and 
addresses of all medical care providers who have treated her 
for her service-connected disabilities since 1992.  The copy 
of the Board remand included five release of medical 
information forms.  

On VA gynecological examination in October 1995, the examiner 
noted the veteran's medical history and her current 
complaints of upper abdominal pain aggravated when she got 
mad.  On examination the veteran's vulva, vagina, cervix, and 
adnexa were normal.  The uterus was intact with no prolapse.  
Displacement of the uterus could not be assessed.  The left 
ovary was removed, and no assessment could be offered for the 
remaining ovary.  The diagnosis was chronic abdominal pain 
with minimal pelvic component.  

On VA gynecological examination in November 1997, the 
examiner noted the veteran medical history, including 
exploratory laparotomy, lysis of adhesions, right 
fimbrioplasty in 1994 and exploratory laparotomy with lysis 
of adhesions in 1995.  The veteran reported regular menses, 
but complained of pelvic pain and dyschezia.  On examination, 
the veteran had a nulliparous cervix without any lesions and 
no cervical motion tenderness.  Her vagina was well 
estrogenated and her vulva was without any lesions.  The 
veteran's uterus was midline, antroverted, and nontender.  
The left adnexa was surgically absent and the right was 
slightly tender without any masses.  The examiner made 
several specific findings as follows: the veteran's uterus 
was intact without any prolapse.  There was documentation of 
previous adhesions to the uterus from the bowel and adnexa.  
The left ovary and fallopian tube were removed.  There was no 
history of malignant process within the past year, and no 
treatment for tubercular or mycobacteria infections.  The 
veteran had not been voluntarily sterilized.  The diagnoses 
included status post left salpingo-oophorectomy, 
endometriosis, pelvic adhesive disease, and chronic pelvic 
pain.  

The evidentiary record shows that the veteran failed to 
report for VA examinations scheduled in April and October 
1998, January 1999, and on two occasions in November 2000.  
In October 2000, the veteran was notified by letter that she 
had not reported for several past VA examinations and that 
the findings from these examinations were necessary to 
determine the current severity of her service-connected 
disabilities.  The veteran was informed that additional 
examinations would be scheduled and that if she failed to 
report for those examinations, the evidence of record would 
be insufficient to make a determination on her claims for 
increase.  

In November 2000, the veteran called to cancel her 
appointment for VA examinations scheduled on the 3rd of 
November saying that she would be out of town.  At that time 
she was given another appointment for the 16th of November.  
The veteran failed to report for this examination, and no 
further correspondence has been received from the veteran or 
her representative explaining why she did not report or 
request another examination.  

Laws & Regulations

Initially, it is noted that during the pendency of this 
appeal, there has been a significant change in the law.  
Specifically, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
redefines the obligations of VA with respect to its duty-to-
assist, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order).  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000), as codified in 
38 U.S.C.A. § § 5100, 5102, 5103, 5103A, 5107, 5107, 5126 
(West Supp. 2001).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  In addition to the above law, implementing 
regulations have been issued.  These are found at 
66 Fed. Reg. 45,620 (August 29, 2001) (to be codified at 
sections including 38 C.F.R. §§ 3.102, 3.159 and 3.326).

Because of the change in the law and regulations brought 
about by the VCAA, a determination is necessary as to the 
potential for prejudice to the veteran were the Board to 
proceed to consider the merits of the issue presented.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition, in 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court of Appeals for Veterans Claims (Court) held that where 
a law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran should and will apply unless Congress provides 
otherwise or permits the Secretary to do otherwise.  

It is clear that the new law and regulations are more 
favorable to the veteran.  The new law eliminated the 
requirement that the veteran submit a well-grounded claim 
before most VA development could be accomplished.  The new 
regulations clarify the new law.  A review of the record 
reveals that all necessary notification and development 
actions under the new criteria have been complied with.  
Through past actions of the RO, the veteran has been informed 
of the laws and regulations governing the issues of increased 
ratings.  By virtue of the Statement of the Case (SOC) and 
the Supplemental Statements of the Case (SSOC) issued during 
the pendency of the appeal, the veteran and her 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate her 
claim.  

Moreover, the Board remanded the appeal to the RO for 
additional development, and the veteran was afforded an 
additional period of time to submit evidence.  The veteran 
failed to report for several scheduled VA examinations and 
did not respond to any of the RO's numerous requests for 
information.  The RO made reasonable efforts to obtain all 
relevant records from VA sources adequately identified by the 
veteran.  Accordingly, it is determined that the veteran will 
not be prejudiced by the Board proceeding with the 
adjudication of this case.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

The Board notes that veteran moved a couple times during the 
pendency of this appeal.  However, notices and letters sent 
to the veteran at her various addresses, including at her 
most recent address of record, have not been returned by the 
U.S. Postal Service.  The veteran called to cancel a 
scheduled VA examination in early November 2000, and failed 
to report for the rescheduled examination on the 16th of 
November.  Inasmuch as the veteran has not reported for the 
last five scheduled VA examinations, has not offered any 
explanation for her failure to report, and has not requested 
to reschedule another examination, the Board finds that no 
useful purpose would be served by remanding the appeal to 
afford the veteran another opportunity to cooperate.  
Accordingly, the Board finds that the VA has complied with 
its duty to assist the veteran to the extent possible.  

As noted above, service connection was established for status 
post laparotomy with left salpingo-oophorectomy and 
appendectomy, PID, endometriosis, chronic herpes simplex II 
genital infection, and IBS, reflux esophagitis and lysis of 
adhesions by rating action in April 1991.  Initially 10 
percent and noncompensable ratings, respectively, were 
assigned each disability, effective from July 7, 1990, the 
day following the veteran's discharge from service.  
38 C.F.R. § 3.400(b)(2) (2001).  The veteran disagreed with 
the evaluations assigned and this appeal ensued.  Thereafter, 
in November 1992, the RO assigned a 30 percent rating for 
IBS, reflux esophagitis and lysis of adhesions, effective 
from July 7, 1990.  In August 1995, the Board remanded the 
appeal to the RO for additional development necessary to 
determine the extent and severity of the veteran's service-
connected disabilities.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2001).  Separate diagnostic codes identify the various 
disabilities.  In Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) the Court held that "[w]here entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."  

In considering the evaluation to be assigned, the VA has a 
duty to acknowledge all regulations which are potentially 
applicable through the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history, and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole-recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based on a single, incomplete or inaccurate report, 
and to enable the VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
Schafrath, 1 Vet. App. at 594.  38 C.F.R. § 4.7 provides that 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  

Analysis

In the instant case, the Board remanded the appeal to the RO 
in January 2000 in order to obtain medical information 
necessary to rate the veteran's service-connected 
disabilities.  The information expected from the examinations 
was needed to determine the current severity and 
manifestations of her gynecological and gastrointestinal 
disorders.  The veteran did not report for the scheduled 
examinations, did not provide any information concerning 
treatment for her disabilities, and did not respond to any of 
the RO's correspondence.  In addition, she did not contact 
the RO to explain her failure to report nor did she request 
that another examination be scheduled.  An SSOC sent to the 
veteran and her representative at the veteran's last know 
address of record in December 2000 included citation to 
§ 3.655.  

In Olson v. Principi, 3 Vet. App. 480 (1992), the Court held 
that the veteran must be prepared to meet his obligations by 
cooperating with the VA's efforts to provide an adequate 
medical examination and submitting to the Secretary all 
medical evidence supporting his claim.  See also 38 C.F.R. 
§ 3.327 (2001).  In this case, the veteran has not cooperated 
with VA's efforts to obtain medical evidence necessary to 
evaluate the severity and manifestations of her service-
connected disabilities.  Accordingly, the Board will proceed 
to adjudicate the veteran's claim for a rating in excess of 
30 percent for IBS, and 10 percent for her gynecological 
disorders based on the evidence of record.  

Gastrointestinal Disorder

The veteran is currently assigned a 30 percent evaluation for 
her service-connected IBS, reflux esophagitis and lysis of 
adhesions under Diagnostic Codes 7319-7301 which provide as 
follows:  

   DC 7319 - Irritable colon syndrome (spastic colitis, 
mucous colitis, etc.)
Severe; diarrhea, or alternating diarrhea 
and
    constipation, with more or less 
constant 
    abdominal distress.....................................   30
Moderate; frequent episodes of bowel 
    disturbance with abdominal 
distress.................    10
Mild; disturbances of bowel function with 
    occasional episodes of abdominal 
distress.........     0

Note: ratings for adhesions will be considered when 
there is history of
operative or other traumatic or infectious 
(intraabdominal) process, and 
at least two of the following: disturbance of motility, 
actual partial 
obstruction, reflex disturbances, presence of pain.  

   DC 7301 - Peritoneum, adhesions of:  
Severe; definite partial obstruction 
shown 
    by x-ray, with frequent and prolonged 
episodes 
    of severe colic distention, nausea or 
vomiting, 
    following severe peritonitis, 
ruptured appendix, 
    perforated, ulcer, or operation with 
drainage.......50
Moderately severe; partial obstruction 
manifested
    by delayed motility of barium meal 
and less 
    frequent and less prolonged episodes 
of pain.......30
Moderate; pulling pain on attempting to 
work 
    or aggravated by movements of the 
body, or
    occasional episodes of colic pain, 
nausea, 
    constipation (perhaps alternating 
with diarrhea)
    or abdominal distention................................10
Mild...........................................................0

7346  Hernia hiatal:
  Symptoms of pain, vomiting, material 
weight loss and hematemesis or melena 
with moderate anemia; or other symptom 
combinations productive of severe 
impairment of health................................60
  Persistently recurrent epigastric 
distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal 
or arm or shoulder pain, productive of 
considerable impairment of health.............30
  With two or more of the symptoms for the 
30 percent evaluation of less 
severity........................10

38 C.F.R. § 4.114 (2001).  

The Board notes that ratings under the digestive system, 
diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 
7345 to 7348, inclusive, will not be combined with each 
other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114 (2001).  

Minor weight loss or greater losses of weight for periods of 
brief duration are not considered of importance in rating.  
Rather, weight loss becomes of importance where there is 
appreciable loss which is sustained over a period of time.  
In evaluating weight loss generally, consideration will be 
given not only to standard age, height, and weight tables, 
but also to the particular individual's predominant weight 
pattern as reflected by the records.  38 C.F.R. § 4.112 
(2001).

Also, there are diseases of the digestive system, 
particularly within the abdomen, which, while differing in 
the site of pathology, produce a common disability picture 
characterized in the main by varying degrees of abdominal 
distress or pain, anemia and disturbances in nutrition.  
Consequently, certain coexisting diseases in this area, as 
indicated in the instruction under the title "Diseases of 
the Digestive System," do not lend themselves to distinct 
and separate disability evaluations without violating the 
fundamental principle relating to pyramiding as outlined in 
38 C.F.R. § 4.14.  38 C.F.R. § 4.114 (2001).  

In view of the fact that the veteran has been assigned a 30 
percent rating for her gastrointestinal disorder, the 
question for the Board's determination is whether she is 
entitled to a rating in excess of this under any appropriate 
diagnostic code.  A review of the relevant evidence of 
record, and in particular, findings noted on the most recent 
and only VA examination for the veteran's gastrointestinal 
disorder in August 1992, shows that the veteran reported 
symptoms of vomiting, constipation, abdominal pain, and 
nausea.  The evidence indicates that the veteran's 
constipation is relieved with over-the-counter medications 
such as Metamucil.  Additionally, a GI series in August 1991, 
approximately two weeks after surgery for lysis of severe 
pelvic and small bowel adhesions, showed a normal esophagus, 
stomach, and duodenal bulb.  A small bowel study showed a 
mildly dilated duodenum which was thought to be caused by 
pressure from the superior mesenteric artery, common among 
people with slender habitus.  There was no evidence of any 
small bowel obstruction or any delay in transit time in the 
small bowel.  Despite complaints of vomiting, it is important 
to note that the veteran's weight is proportionate to her 
height of 5 feet 8 inches tall.  A weight of 150 pounds was 
recorded during the pendency of this appeal.  This indicates 
that the veteran is retaining nourishment.  

A 30 percent rating is the highest assignable under DC 7319.  
A rating in excess of 30 percent may be assigned for severe 
adhesions of the peritoneum where there is partial 
obstruction shown by x-ray.  This has not been demonstrated.  
In addition, there is no evidence of prolonged episodes of 
severe colic distention, nausea, or vomiting.  As such, a 
rating in excess of 30 percent is not assignable under the 
criteria for adhesions of the peritoneum.  

A sixty percent rating is provided for under the criteria for 
hiatal hernia.  However, no material weight loss, hematemesis 
or melena, anemia or severe impairment of health has been 
demonstrated as to warrant such a rating.  According, a 
rating in excess of 30 percent is not in order. 

Lastly, the Board notes that the veteran does not claim nor 
does the evidence show that the surgical scars are poorly 
nourished with repeated ulceration (DC 7803), or tender and 
painful (DC 7804), nor is there any evidence of any 
functional impairment which is attributable to the scars.  
Accordingly, the Board finds no basis for the assignment of 
an additional rating for the veteran's scars.  

As discussed above, the veteran has not cooperated with the 
VA to appear for examinations scheduled for her.  It is from 
these examinations that evidence might have been obtained 
which would entitle her to a higher rating.  Without her 
cooperation, the Board must make its determination based on 
the evidence of record.  In this case, the evidence of record 
does not show that the veteran's gastrointestinal 
symptomatology is of such severity as to warrant a rating in 
excess of 30 under any of the applicable diagnostic codes 
discussed above.  Accordingly, a rating in excess of 30 
percent is denied.  

Gynecological Disorder

Before specifically addressing the question of the rating to 
be assigned the veteran's gynecological disorder, it should 
be pointed out that the schedular criteria by which 
gynecological conditions are rated changed during the 
pendency of the veteran's appeal to the Board.  Therefore, 
adjudication of a claim for an increased rating for the 
veteran's gynecological disorder must now include 
consideration of both the old and the new criteria.  Karnas 
v. Derwinski, 1 Vet. App. 308, (1991).  This rule of 
adjudication requires that the criteria most favorable to the 
veteran's claim be used.  Id.  (The RO considered both rating 
criteria and the veteran was advised of the old and the 
revised criteria in the SOC, and an SSOC mailed to the 
veteran in April 2000.)  It should be noted that the revised 
rating code may not be applied prior to the effective date of 
the regulation.  

As in effect prior to May 22, 1995, DC 7619 provided for a 
100 percent rating for removal of both ovaries with complete 
extirpation and artificial menopause, for six months after 
excision.  Thereafter, a 30 percent rating was to be 
assigned.  A 10 percent evaluation was assignable for removal 
of one (ovary) with or without partial removal of the other.  
38 C.F.R. § Part 4.116, DC 7619 (effective prior to May 22, 
1995).  

The revised criteria for removal of ovary under DC 7619 is as 
follows:  

Ovary, removal of:  
   For three months after 
removal.............................  100
   Thereafter:
        Complete removal of both 
ovaries....................   30
        Removal of one with or without 
partial 
           removal of the 
other....................................
.....   0

C.F.R. § 4.116 (2001).  

In the instant case, the record shows that the veteran's left 
ovary was removed in service.  By rating action in April 
1991, the veteran was initially assigned a 10 percent rating 
for removal of the left ovary under DC 7619.  Thus, while a 
10 percent rating was warranted under the old criteria for 
removal of one ovary, the revised rating criteria does not 
provide for a compensable rating unless both ovaries have 
been removed.  The medical evidence of record shows that the 
veteran still has her right ovary.   

Under the old criteria, the veteran's disability may also be 
rated under the criteria for Salpingitis (DC 7614).  The 
criteria is as follows:  

Severe, as chronic residuals of 
infections,
    burns, chemicals, foreign bodies, 
etc.................30
Moderate....................................................10
Mild............................................................0

In this case, the residuals of the veteran's gynecological 
disorder are primarily pelvic or lower abdominal pain which 
is worse during menses.  The nature and/or etiology of the 
veteran pain have not been determined to any degree of 
certainty.  The current medical evidence of record does not 
show severe residuals from salpingitis.  Information which 
might have been helpful to the veteran's claim could not be 
obtained because of the veteran's failure to cooperate in 
appearing for an examination.

Under the revised rating criteria, other applicable codes 
that the veteran may be rated under includes the following:  

DC 7629  Endometriosis (revised):
     Lesions involving bowel or bladder 
confirmed 
       by laparoscopy, pelvic pain or 
heavy or 
       irregular bleeding not controlled 
by treatment, 
       and bowel or bladder 
symptoms....................50
     Pelvic pain or heavy or irregular 
bleeding not
       controlled by 
treatment................................
........30
     Pelvic pain or heavy or irregular 
bleeding 
       requiring continuous treatment for 
control..........10

	Note: Diagnosis of endometriosis must be substantiated 
by laparoscopy.  

DC 7614  Fallopian tube, disease, injury, 
or adhesions of (including pelvic 
inflammatory disease (PID)), (DC 7614), 
is to be rated under DC 7615 for disease, 
injury, or adhesions of the ovary.  

General Rating Formula for Disease, 
Injury, or Adhesions of Female 
Reproductive Organs (diagnostic codes 
7610 through 7615):

Symptoms not controlled by continuous 
treatment.......................................................30
Symptoms that require continuous 
treatment............10
Symptoms that do not require continuous 
  treatment...................................................0

38 C.F.R. § 4.116 (2001).  

In this case, while the record shows that the veteran has had 
multiple laparotomies and lysis of adhesions, her symptoms 
consist primarily of complaints of pelvic pain.  Because of 
her failure to appear for an examination, further evaluation 
of her pain could not be determined.  There is no heavy or 
irregular bleeding or bladder problems.  As the veteran did 
not show up for any scheduled examination requested in 
connection with her appeal, the Board must evaluate her 
disabilities based on the evidence of record.  38 C.F.R. 
§ 3.655(b) (2001).  In this case the medical evidence of 
record does not show that the residuals of the veteran's 
gynecological disorder warrant a rating in excess of the 10 
percent evaluation currently assigned under any of the 
applicable diagnostic codes.  Accordingly, the Board finds no 
basis for the assignment of a rating in excess of 10 percent 
under either the old or the revised rating criteria during 
the entire period since service connection was granted.  

The Board notes that the veteran does not claim nor does the 
evidence show that the surgical scars related to the 
gynecological disability are poorly nourished with repeated 
ulceration (DC 7803), or tender and painful (DC 7804), nor is 
there any evidence of any functional impairment which is 
attributable to the scars.  Further evaluation of these scars 
could not be accomplished as the veteran failed to appear for 
an examination.  Accordingly, the Board finds no basis for 
the assignment of an additional rating for the veteran's 
scars.  


ORDER

A rating in excess of 30 percent for service-connected 
irritable bowel syndrome, reflux esophagitis and lysis of 
adhesions is denied.  

A rating in excess of 10 percent for service-connected 
connected status post laparotomy with left salpingo-
oophorectomy and appendectomy, pelvic inflammatory disease 
(PID), endometriosis, chronic herpes simplex II genital 
infection, and right ovarian cystectomy is denied.  




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

